Case 20-10964-KHK           Doc 11     Filed 04/15/20 Entered 04/15/20 07:50:00                   Desc Main
                                       Document Page 1 of 4


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

 In re:                                              )
                                                     )
 Darnell Anthony Price                               )
                                                     )     Case No. :20-10964-KHK
                   Debtor                            )
                                                     )     Chapter 13
 Address        3640 Briarwood Drive                 )
                Dumfries, VA 22026                   )
                                                     )
 Last four digits of Social Security or Individual   )
 Tax-payer Identification (IT IN) No(s).: 6080       )
                                                     )


                         NOTICE OF OBJECTION TO CONFIRMATION
       BMW Bank of North America has filed papers with the court to object to the confirmation of the
 Chapter 13 plan filed by Debtor.
        Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may
 wish to consult one.)
        If you do not want the court to grant the relief sought in the objection, or if you want the court to
 consider your views on the objection, then you or your attorney must:
                  File with the court, at the address shown below, a written request for a hearing [or a
                  written response pursuant to Local Bankruptcy Rule 9013-l(H)]. If you mail your
                  request for hearing (or response) to the court for filing, you must mail it early enough so
                  the court will receive it on or before the date stated above.

                            U.S. Bankruptcy Court
                            200 S. Washington St.
                            Alexandria, VA 22314-5405

                  You must also mail a copy to:
                            Kelly Rae Gring
                            Tromberg Law Group, LLC
                            413 Stuart Circle, Suite 314
                            Richmond, VA 23220.

                  Attend the hearing on the motion scheduled to be held on June 11, 2020, at 01:30 P M at
                  United States Bankruptcy Court 200 S. Washington Street, Alexandria, VA 22314,
                  Courtroom III, Alexandria, Virginia.
         If you or your attorney do not take these steps, the court may decide that you do not oppose the
 relief sought in the objection and may enter an order granting that relief.
Case 20-10964-KHK         Doc 11    Filed 04/15/20 Entered 04/15/20 07:50:00              Desc Main
                                    Document Page 2 of 4



 April 15, 2020                                    Signature, name, address and telephone number of
                                                   person giving notice:
                                                   /s/ Kelly Rae Gring
                                                   Tromberg Law Group, LLC
                                                   413 Stuart Circle, Suite 314
                                                   Richmond, VA 23220
                                                   (561) 338-4101

                                                   Counsel for BMW Bank of North America



                                        Certificate of Service

        I hereby certify that on April 15, 2020, I mailed or electronically served a true copy of the
 foregoing Notice of Objection to: Darnell Anthony Price , 3640 Briarwood Drive , Dumfries, VA 22026;
 Thomas P. Gorman , Trustee, 300 N. Washington St. Ste. 400 , Alexandria, VA 22314; and Martin C.
 Conway , Counsel to Debtor, 12934 Harbor Drive , Suite 107 , Woodbridge, VA 22192.



                                                   /s/ Kelly Rae Gring
                                                   Kelly Rae Gring
                                                   Tromberg Law Group, LLC
Case 20-10964-KHK           Doc 11     Filed 04/15/20 Entered 04/15/20 07:50:00                Desc Main
                                       Document Page 3 of 4


                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division
 In re:

 Darnell Anthony Price                                       Case No. 20-10964-KHK

          Debtor.                                            Chapter 13



                                 OBJECTION TO CONFIRMATION

          NOW COMES BMW Bank of North America and for its Objection to Confirmation to the
 Chapter 13 plan filed by Debtor herein states as follows:

          1.    That Debtor filed a petition for relief under Chapter 13 on March 31, 2020.

          2.    That BMW Bank of North America is the holder of a secured claim of Debtor secured by

 a purchase money security interest in a 2013 BMW 7 Series Sedan 4D 750Lxi AWD, VIN
 WBAYF8C55DD140161, as shown on the contract and proof of Title, attached hereto. The payoff was
 $29,408.55 as of the date of the filing of this bankruptcy case.

          3.    That the plan states the Cramdown value of the vehicle to be $15,925.00 and proposes to
 pay that sum as secured but according to the attached NADA estimate, the value of the vehicle is higher.

          4.    The Plan states an inadequate value for the Vehicle. The approximate value of the Vehicle

 is $19,700.00 based on N.A.D.A. Used Car Guide's estimated value of the Vehicle. (A copy of the
 N.A.D.A. Guide for valuation of the Vehicle is attached hereto)

          5.    That for the above-stated reasons, the plan does not comply with the provisions of Section

 1325 of the Bankruptcy Code, and the plan should not be confirmed.

          WHEREFORE, BMW Bank of North America by and through its attorneys, objects to
 confirmation of the Debtor's proposed Chapter 13 Plan, and prays that Confirmation be denied and the
 case be dismissed, or, in the alternative, that this Chapter 13 case be converted to a Chapter 7 case
Case 20-10964-KHK          Doc 11     Filed 04/15/20 Entered 04/15/20 07:50:00                 Desc Main
                                      Document Page 4 of 4



 pursuant to 11 USC §1307(c).



                                                      BMW Bank of North America

                                                     /s/ Kelly Rae Gring
                                                     Kelly Rae Gring
                                                     Tromberg Law Group, LLC



                                           Certificate of Service

        I hereby certify that on April 15, 2020, I mailed or electronically served a true copy of foregoing
 Objection to: Darnell Anthony Price , 3640 Briarwood Drive , Dumfries, VA 22026; Thomas P. Gorman
 , Trustee, 300 N. Washington St. Ste. 400 , Alexandria, VA 22314; and Martin C. Conway , Counsel to
 Debtor, 12934 Harbor Drive , Suite 107 , Woodbridge, VA 22192.


                                                     /s/ Kelly Rae Gring
                                                     Kelly Rae Gring
                                                     Tromberg Law Group, LLC
